Casilia v Webster LLC (2016 NY Slip Op 04806)





Casilia v Webster LLC


2016 NY Slip Op 04806


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Acosta, J.P., Renwick, Saxe, Richter, Gische, JJ.


1484 157076/12

[*1]Yolanda Casilia, et al., Plaintiffs-Respondents,
vWebster LLC, Defendant-Appellant.


Law Office of Santo Golino, New York (Santo Golino of counsel), for appellant.
Max D. Leifer, P.C., New York (Max D. Leifer of counsel), for respondents.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 28, 2015, which, to the extent appealed from, denied defendant's motion for summary judgment dismissing the complaint insofar as asserted by plaintiff Casilia, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff Casilia's alleged inability to use the leased premises as a catering hall due to the certificate of occupancy does not relieve her of the obligation to pay rent for the period of time during which she occupied the premises (Phillips & Huyler Assoc. v Flynn, 225 AD2d 475 [1st Dept 1996]). The lease did not require defendant landlord to obtain a certificate of occupancy that would permit plaintiff's intended use of the premises (see Rivera v JRJ Land Prop. Corp., 27 AD3d 361©[1st Dept 2006]; Silver v Moe's Pizza, 121 AD2d 376, 378 [2d Dept 1986]), and there is no evidence that defendant fraudulently induced plaintiff to execute the lease or made a specific representation that her intended use would comply with the certificate of occupancy (Phillips & Huyler Assoc., 225 AD2d at 475). Plaintiff's admission that she never operated a business at the premises negates her claim for loss of goodwill.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2016
CLERK